Citation Nr: 1004153	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant, S. G., R. G., and R. P. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.  

The Veteran appeared at hearings conducted before a local 
hearing officer at the RO in November 2006 and before the 
undersigned Acting Veterans Law Judge in July 2009.  
Transcripts of the hearings are of record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.  

In a letter dated in June 2009, a VA staff psychologist at 
the local VA Medical Center (VAMC) noted that the Veteran is 
being treated at that facility for chronic and severe PTSD 
and a schizoaffective disorder.  The psychologist then opined 
that the Veteran "is incapable of being gainfully employed 
now and for the foreseeable future due to his 
service-connected disability."  The issue of entitlement to 
a total disability rating based on individual 
unemployability, which has not been adjudicated by the RO, is 
therefore referred to the agency of original jurisdiction for 
appropriate action.  


REMAND

The Board notes that, based upon the Veteran's testimony, it 
appears that there has been a worsening of his PTSD symptoms 
since his last VA examination in October 2008.  There was 
also testimony from a friend of the Veteran that the symptoms 
associated with the Veteran's PTSD had become progressively 
worse.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  As such, an additional VA examination to 
determine the current severity of his PTSD is warranted.

Further, review of the claims folder reveals that the Veteran 
was awarded Social Security Administration (SSA) disability 
benefits in February 2006.  While a copy of the award 
decision is in the claims folder, the records used in making 
that determination have not been associated with claims 
folder.  Failure to obtain the relevant supporting documents 
related to the decision violates VA's duty to assist the 
Veteran with the development of his claim.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).

Additionally, the Board observes that, at the time of his 
July 2009 hearing, the Veteran testified that he continues to 
receive treatment for his PTSD on a weekly basis.  The last 
treatment records, which are included in the claims folder, 
are VA reports which date back to September 2008.  VA is 
deemed to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
the medical records used in support of 
the February 2006 decision awarding SSA 
disability benefits to the Veteran.  
Associate all such available documents 
with the Veteran's claims folder.

2.  Obtain copies of records of 
psychiatric treatment that the Veteran 
may have received at the VAMC in Atlanta, 
Georgia and the Vet Center since 
September 2008.  Associate all such 
available documents with the Veteran's 
claims folder.  

3.  Then, accord the Veteran a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  The claims folder must 
be made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge in the 
examination report that the claims folder 
was reviewed.  All appropriate tests and 
studies should be performed, and all 
findings should be reported in detail.  

If there are other psychiatric disorders 
found in addition to PTSD, the examiner 
should reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.

The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
Veteran's service-connected PTSD or other 
psychiatric disability that the examiner 
finds is related to PTSD.  It is 
imperative that the examiner include an 
explanation of the GAF score provided.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

